IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TROIANI GROUP AND TROY                      :   No. 106 WAL 2022
DEVELOPMENT ASSOCIATES, L.P.,               :
                                            :
                   Petitioners              :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
             v.                             :
                                            :
                                            :
CITY OF PITTSBURGH BOARD OF                 :
APPEALS, AND CITY OF PITTSBURGH,            :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of December, 2022, the Petition for Allowance of Appeal

is DENIED.